Title: From James Madison to Albert Gallatin, 26 March 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


26 March 1804, Department of State. “I have the honor to enclose, for your information, a copy of a letter, which I am about to transmit to Mr. Livingston at Paris; and to request that the remittance therein mentioned of eighteen thousand five hundred and fifty five dollars and fifty four Cents, may be made out of the appropriation for carrying the Treaty and Conventions with France into effect. As it is conformable to usage that the instruction to the Bankers to reimburse the advances, made on account of the Board Secretary & Agent should issue from the Treasury Department, none will be transmitted from this. The remittance may be made to the House of Willinks & Van Staphorts [sic] at Amsterdam.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   JM to Livingston, 23 Mar. 1804.


